—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Mahon, J.), dated December 7, 2000, as granted those branches of the defendants’ respective motions which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, those branches of the motions which were for summary judgment dismissing the complaint are denied, and the complaint is reinstated.
The injured plaintiff alleges that she slipped and fell as a result of liquid on a dance floor. In opposition to the defendants’ prima facie case for summary judgment, the plaintiffs raised triable issues of fact as to whether the defendants had actual and/or constructive notice of the liquid, and failed to remedy the condition (see, Diaz v West 197th St. Realty Corp., 269 AD2d 327). Accordingly, summary judgment is denied. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.